Citation Nr: 1146901	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than August 13, 2009, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a September 2007 rating decision, the RO denied entitlement to a TDIU.  Then, in a January 2008 rating decision, the RO denied an increased rating for service-connected PTSD.  Before the matter was certified to the Board, in a November 2009 rating decision the RO awarded TDIU effective August 13, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated at multiple VA examinations that he applied for Social Security Administration (SSA) and workers' compensation disability benefits in relation to a back injury that occurred in January 2006.  In his July 2007 VA examination, the Veteran reported constant back pain, and the examiner observed that it appeared to have a profound effect on his mood, self-worth, and functioning.  In an August 2009 examination the examiner observed that the Veteran continued to be unemployed, and that his irritability and social isolation from others had increased.  

As such, there is a reasonable possibility that outstanding disability records pertaining to the Veteran's back, which injury has been observed to affect his mood, would help in substantiating his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As such, the Board finds that a remand is necessary to obtain outstanding disability records, and associate them with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Entitlement to an earlier effective date for TDIU is inextricably intertwined with the issue of an increased rating for PTSD, and as such, it is deferred pending resolution of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's disability records from Social Security should be obtained, and associated with the claims folder.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

2.  The Veteran's disability records from his workers' compensation claim should be obtained and associated with the claims folder.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


